                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ARLENA KELLY,

                    Plaintiff,                                8:18CV470

      vs.
                                                          MEMORANDUM
                                                           AND ORDER
THOMAS ANDERSON, RODNEY
GNUSE, and HOWARD NEUHAUS,

                    Defendants.

        This matter is before the court on Plaintiff’s Motion for Leave to Appeal in
Forma Pauperis (“IFP”). (Filing No. 11.) On March 29, 2019, the court granted
Plaintiff’s request for an extension of time and gave Plaintiff until April 26, 2019,
to file a notice of appeal. (Filing No. 12.) To date, Plaintiff has not filed a notice of
appeal, and, based on Plaintiff’s correspondence (filing no. 13) filed with the court
on April 25, 2019, it appears Plaintiff does not intend to file a notice of appeal.
Accordingly,

     IT IS ORDERED that Plaintiff’s Motion for Leave to Appeal in Forma
Pauperis (filing no. 11) is denied without prejudice to reassertion.

      Dated this 1st day of May, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge
